Citation Nr: 1635810	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension (HTN), to include as secondary to diabetes mellitus (DM) and/or Agent Orange (AO) exposure.  

2.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the left shoulder.  

3.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the right shoulder.  

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.  

5.  Entitlement to a disability rating in excess of 10 percent for DJD of the right knee.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for the period from July 3, 2006, to May 11, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 and March 2009 rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case now resides with the RO in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In a May 2013 decision, it was determined that the issue of whether new and material evidence had been received to reopen the previously denied claim for service connection for HTN had to be addressed by the RO.  Thus, that claim was remanded for adjudication in the first instance.  Moreover, the claims for increased ratings were remanded for contemporaneous examinations to address the current severity of the shoulders and knees.  Those claims, as well as a claim for a TDIU prior to January 29, 2010, were to be readjudicated following the current clinical findings.  

As noted by the Board in the May 2013 decision, the Veteran testified in August 2012 that he quit his job because of health problems.  He did not specify which health problems led to his unemployment, but the Board found that his testimony reasonably raised the issue of entitlement to a TDIU.  It was further pointed out that a July 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective January 29, 2010.  His combined rating increased to 100 percent effective January 29, 2010.  As such, the issue of entitlement to a TDIU was moot from that date, but the Veteran might still be entitled to a TDIU prior to that date.  Thus, the claim was phrased on the title page of the 2013 decision as entitlement to a TDIU prior to January 29, 2010.  

Subsequently, the RO, in a July 2013 rating decision increased the 30 percent rating in effect for PTSD to 70 percent effective July 20, 2012.  In February 2014, the RO increased noncompensable ratings in effect for onychomycosis of the right foot and the left foot to 10 percent effective May 12, 2008.  As a result of these RO actions, a combined disability rating of 100 percent was assigned from May 12, 2008, based on the May 2013 Board decision.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a 100 percent schedular disability rating for any one service-connected disability.  Rather the 100 percent disability rating assigned from May 12, 2008, is based on the combined ratings of multiple service-connected disabilities.  As such, entitlement to a TDIU is limited to the period from one year period prior to when this appeal ensued and that date is July 3, 2007, (when the Veteran filed for an increased rating for bilateral shoulder disorders).  Thus, the claim for entitlement to a TDIU is limited to the date from July 3, 2006, to May 11, 2008, and such is reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The reopened issue of entitlement to service connection for HTN is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the claim of service connection for HTN; the Veteran did not appeal that decision within one year of notification of that decision, submit any new and material evidence relating to the claim during that appeal period, nor were service department records associated with the claims file since that time that were not of record at the time of that decision. The June 2004 rating decision is final.  

2.  New evidence that tends to substantiate the claim of service connection for HTN has been received since the 2004 denial.  

3.  The Veteran's service-connected left acromioclavicular (AC) joint disability residuals are not shown to at any time under consideration to have been manifested by limitation of motion (LOM) to midway between the side and shoulder level; pathology/symptoms that would warrant a rating in excess of 20 percent under alternate criteria, such as malunion, nonunion, recurrent dislocation, or ankylosis are not shown.

4.  The Veteran's service-connected right AC joint disability residuals are not shown to at any time under consideration have been manifested by LOM to midway between the side and shoulder level; pathology/symptoms that would warrant a rating in excess of 20 percent under alternate criteria, such as malunion, nonunion, recurrent dislocation, or ankylosis are not shown.  

5.  Throughout the appeal period, the Veteran's service-connected left knee DJD has been manifested by pain; compensable limitations of flexion or extension, ankylosis, recurrent subluxation or lateral instability, and symptomatic cartilage removal are not shown.  

6.  Throughout the appeal period, the Veteran's service-connected right knee DJD has been manifested by pain; compensable limitations of flexion or extension, ankylosis, recurrent subluxation or lateral instability, and symptomatic cartilage removal are not shown.  

7.  The most competent and probative evidence does not support a finding that the Veteran was unable to secure and maintain substantially gainful employment at any point during the period on appeal due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for HTN.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected osteoarthritis, left AC joint, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202, 5203 (2015).  

3.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected osteoarthritis, right AC joint, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200, 5201, 5202, 5203 (2015).  

4.  A rating in excess of 10 percent for left knee DJD is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2015).  

5.  A rating in excess of 10 percent for right knee DJD is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2015).  

6.  The criteria for the assignment of a TDIU have not been met for the period from July 7, 2006, to May 11, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for HTN, in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

As to increased ratings for bilateral shoulder disorders, VCAA notice need not be provided, where, as here, these claims involve initial increased evaluations because the VCAA is no longer applicable.  Dingess, supra.  

As to the claims for increased ratings for bilateral knee disorders and for a TDIU, the Board notes that VA's duty to notify was satisfied by July 2007, May 2008, August 2008, April 2009, and June 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in May 2013, to include updating the medical evidence on file and obtaining contemporaneous VA examinations pertaining to his claims.  The requested examinations were conducted in February 2014 and the resulting reports provide the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the May 2013 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, as to the claim for a TDIU prior to May 12, 2008, evidence in the claims file is adequate to address that issue.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist.  

New and Material Evidence to Reopen -Service Connection for HTN

The Veteran initially submitted a claim of service connection for HTN in November 2003.  The claim was denied in a June 2004 rating decision, and the Veteran was notified of that decision in a June 2004 letter.  He submitted a statement in May 2008 which has been viewed, in part, as a request to reopen his claim of service connection for HTN.  The claim has been denied by the RO as noted in the September 2014 supplemental statement of the case (SSOC).  

As an initial matter, the Board acknowledges that the Veteran has explicitly averred on appeal that his HTN is secondary to his Agent Orange exposure; such a theory of entitlement was not addressed in the June 2004 rating decision.  

Regarding the now raised service connection for HTN as a result of Agent Orange exposure, the Board notes that a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim; also, a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Therefore, the Board has characterized the above claim as one to reopen service connection.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In this case, no new and material evidence was received within the appeal period following the June 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the June 2004 rating decision.  See 38 C.F.R. § 3.156(c) (2015).  Moreover, the Veteran was appropriately notified of the June 2004 rating decision in a letter dated that same month, and no notice of disagreement was received within one year of such notification.  Accordingly, the June 2004 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  Therefore, new and material evidence is required to reopen the claim of service connection HTN.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156 (2015).  

The evidence received since the 2004 decision includes the Veteran's testimony at the August 2012 hearing before the undersigned.  During that hearing, the Veteran stated that he felt that his HTN was associated with his service-connected DM which had been granted based on his conceded exposure to AO during service.  

The Board notes that VA obtained a medical opinion regarding the issue in February 2004 prior to the initial denial of the claim in June 2004.  At that time, the examiner stated that the Veteran's HTN was not secondary to his DM.  No rationale was provided at that time, and there was no discussion of aggravation of HTN as a result of the service-connected DM.  

Based on the foregoing evidence, the Board finds that the above-referenced evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran's DM has caused or aggravated his HTN.  Moreover, adequate discussion of whether the Veteran's conceded exposure to AO resulted in HTN is not indicated.  As the evidence raises a reasonable possibility of substantiating the claim, the requirements under 38 C.F.R. § 3.156(a) (2015) have been met and the claim is reopened.  

The reopened claim of service connection for HTN is further addressed in the REMAND portion of this decision.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases where the claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, as well as with increased rating claims which do not involve initial grants, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Initial Ratings in Excess of 10 Percent for Osteoarthritis
 of the Left and Right Shoulders

Background

Service connection for osteoarthritis of the left and right shoulders was established upon rating decision in March 2008.  Each shoulder was awarded a 20 percent disability rating, effective July 3, 2007.  This grant was based on STRs which showed treatment for shoulder complaints during service and post service records which showed continuity of shoulder issues.  The records considered included private magnetic resonance imaging (MRI) results from March 2007 which showed a right shoulder tear as well as bilateral shoulder osteoarthritis.  

The 20 percent ratings assigned were primarily based upon the findings made at a VA examination in December 2007.  At that time there was active/passive range of motion (ROM) in both shoulders as follows:  150 degrees of forward flexion with pain beginning at 75 degrees and ending at 150 degrees; 90 degrees of abduction with pain beginning at 65 degrees and ending at 65 degrees; 80 degrees external rotation without pain and 60 degrees of internal rotation with pain beginning at 50 degrees and ending at 60 degrees.  There was no additional limitation of motion (LOM) on repetitive use.  There was crepitus, tenderness, and painful movement with positive Neer, Hawkins, and scarf signs noted.  The diagnosis for each shoulder was AC osteoarthritis as shown upon X-ray.  

Subsequently dated records include a private report from March 2009.  At that time, the Veteran demonstrated 4/5 strength of the shoulders, bilaterally, in flexion and abduction.  

At the 2012 hearing, the Veteran testified as to increased shoulder complaints.  He said that he experienced chronic shoulder pain on a daily basis.  The pain was severe enough at times to wake him up in the middle of the night.  He was limited in his ROM.  (Hrg. tr. at pg. 8.)  

As per the Board's request in the May 2013 remand decision, additional VA examination of the shoulders was accomplished in February 2014.  At that time, the Veteran related that his shoulder pain was worse when he raised his arms above shoulder level.  His dominant extremity was the right.  ROM testing showed left and right shoulder flexion to 110 degrees with pain.  There was bilateral abduction to 90 degrees with pain at 80 degrees on the left and 90 degrees on the right.  Following repetitive motion testing, left and right shoulder flexion was to 110 degrees with abduction on the left to 80 degrees and 90 degrees on the right.  The examiner noted that there was no additional LOM following repetitive use testing.  Functional loss of the shoulders included less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of the shoulder joints.  There was no guarding or ankylosis of either shoulder.  Hawkin's test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularix test were all negative.  There was no history of recurrent dislocation.  

Analysis

The general laws and regulations regarding increased ratings have been provided above.  Specific DCs as to the left and right shoulders include the following: 

Arthritis due to trauma is rated as degenerative arthritis, based on LOM of the joint involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  Where there is X-ray evidence of arthritis in a major joint or group of minor joints, a (maximum) 10 percent rating may be assigned for LOM of such joint(s) that does not meet the criteria for a compensable rating for LOM of that joint under the specific DC for the joint.  

Shoulder disabilities are evaluated under DCs 5200 to 5203.  [Because the Veteran is right arm dominant, the right shoulder disability is evaluated as the major joint.]  Under DC 5200, ankylosis of the scapulohumeral joint warrants a 30 percent rating for favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head, and a 20 percent rating for the minor upper extremity.  

Under DC 5201 (for limitation of shoulder motion), the minimum schedular rating (20 percent) is warranted where there is LOM of either arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating, and a 20 percent rating for the minor upper extremity.  38 C.F.R. § 4.71a (2015).  

Under DC 5202, malunion of the major or minor humerus with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding warrants a 20 percent evaluation.  Malunion of the major humerus with marked deformity, or; recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent evaluation, and a 20 percent rating for the minor upper extremity.  

The standardized description of joint measurements is provided in Plate I under 
38 C.F.R. § 4.71 (2015).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.  

The Board finds that at no time during the evaluation period has there been evidence that the Veteran's residuals of osteoarthritis of the left or right shoulders were manifested by limitation of major or minor arm motion to midway between the side and shoulder level to meet (or approximate) the criteria for the next higher (30 percent) rating.  As noted above, when examined in 2007, bilateral shoulder abduction was to 90 degrees with pain at 65 degrees, and in 2014, left shoulder abduction was to 80 degrees with pain at 80 degrees and right shoulder abduction was to 90 degrees with pain at 90 degrees.  The symptoms and associated impairment of function of the left or right shoulder disability never meet (or approximate) the criteria for the next higher (30 percent) rating under Code 5201.  Accordingly, ratings in excess of 20 percent are not warranted.  

The Board has considered whether the Veteran's residuals of left and right shoulder osteoarthritis would warrant a higher rating under other Codes applicable to rating shoulder disabilities.  However, ankylosis (under Code 5200) and recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements (under Code 5202) are not shown.  Moreover, malunion with marked deformity of the clavicle is not noted on examination.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's shoulder residuals do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2015).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more than 20 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to Disability Ratings in Excess of 10 Percent for DJD of the 
Left and Right Knees.  

Background

Service connection for DJD of the left and right knees was established upon rating decision in February 2007 and separate 10 percent ratings were assigned.  The 10 percent ratings were primarily based on findings made at a VA examination in January 2007.  At that time, the Veteran said that his left knee swelled after walking.  He had initially hurt his right knee during service and had favored it ever since.  On physical examination, he walked without a noticeable limp.  There was no use of assistive device.  The left knee showed no swelling, warmth, crepitus, or effusion.  It was stable times 4.  There was some joint line tenderness.  There was mildly positive McMurray with both internal and external rotation.  He could extend the left knee to 0 degrees and flex to 134 degrees with some pain at full flexion.  Repeated flexion and extension caused some joint line pain but no weakness, fatigue, incoordination, or decreased ROM.  The right knee showed no swelling, warmth, tenderness, or effusion.  There was mild crepitus.  The knee was stable times 4.  There was negative McMurray and no joint line tenderness.  He could extend the right knee to 0 degrees and could flex to 144 degrees painlessly.  Repeated flexion and extension did not cause pain, weakness, fatigue, incoordination, or decreased ROM.  

In a May 2008 statement, a friend stated that the Veteran's lower back and lower extremity conditions caused difficulties at his place of employment.  For instance, the Veteran experienced considerable pain when walking more the 100 to 180 yards.  

In connection with the May 2008 claim for increase, a VA examination was conducted in September 2008.  The Veteran walked slowly with a small limp.  He wore bilateral knee braces and used a cane.  Examination showed no swelling, warmth, tenderness, or effusion in the knees.  There was moderate crepitance, bilaterally.  Both knees were stable times 4 with no joint line tenderness.  McMurray's was negative, bilaterally.  Both knees extended to 0 degrees with slight pain and increasing pain with flexion, stopping at the right at 74 degrees and at 70 degrees on the left.  Repeated flexion/extension of the knees found pain with ROM, but the pain did not increase in intensity and there was no weakness, fatigue, incoordination, or decreased ROM.  X-rays showed moderate DJD, bilaterally.  

At the August 2012 hearing, the Veteran testified that after sitting for 30 minutes, he had trouble getting up.  He had to use the table and the chair to get up because it felt like his joints were frozen in time.  At the current time, his left knee was much worse than his right knee.  (Hrg. tr. at pg. 12.)  

As requested by the Board in the May 2013 remand, the Veteran underwent examination of the knees by a VA physician in February 2014.  The knees, bilaterally, showed extension to 0 degrees with flexion to 105 degrees.  There was pain at 105 degrees.  The ROM remained the same after repetitive use testing.  Functional limitations included less movement than normal and pain on movement.  Strength was 5/5 in the knees.  Lachman's test was normal, bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation.  


Analysis

As already noted, the Veteran's DJD of the knees is separately rated for each knee as 10 percent disabling.  See the February 2007 rating decision.  When the LOM in the knee is noncompensable under the appropriate DC, a 10 percent rating is for application for each such major joint affected by LOM, to be combined, not added under DC 5003.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010-5003 (2015).  The knees are major joints.  38 C.F.R. § 4.45(f) (2015).

Under DC 6260, flexion of the knee to 140 degrees is considered full and extension at 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II (2015).  

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260 (2015).  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2015).  

Recurrent subluxation or lateral instability of a knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257 (2015).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).

Throughout the appeal period, the Veteran's DJD of the knees has been separately rated 10 percent.  His treatment and examination reports do not show limitation of flexion to 30 degrees (so as to warrant a 20 percent rating under Code 5260) or limitation of extension at 15 degrees (so as to warrant a 20 percent rating under Code 5261) for either knee, even with consideration of factors such as pain and use (repetitive motion).  Nor do they show compensable limitations of both flexion and extension.  Accordingly, a rating in excess of 10 percent for DJD of either knee under either Code 5260 or Code 5261 (or based on a combination of ratings under these two codes) is not warranted.  

The Board has also considered the possibility of separate ratings for limitation of motion and for subluxation/instability which may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However; subluxation or lateral instability has not been found on any examination or noted in any treatment record.  All testing for ligamentous laxity has been negative.  Consequently, separate compensable ratings for instability would be inappropriate.  Moreover, consideration of other DCs for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee DJD residuals do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a (2015).  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45 (2015); Deluca, supra.  

In summary, no schedular criteria for the next higher, 20 percent, rating for left or right knee disability are met (or approximated) at any time during the appeal period, and such rating is not warranted.  


Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate.  See Thun, supra.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's bilateral knee symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more than 10 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

Under Johnson v. McDonald, supra, as to award of an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, after the benefit of the doubt under of Mittleider, supra, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Entitlement to a TDIU for the Period From July 3, 2006, to May 11, 2008.  

TDIU - in General

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).  

Background and Analysis

As already explained in the "Introduction" of this decision, the claim for entitlement to a TDIU is limited to the period from July 3, 2006, to May 11, 2008.  

A review of the records pertinent to this period of time reflects that the Veteran was employed throughout.  Specifically, as reported at the time of VA examination in January 2007, the Veteran was employed for the government where he had to type approximately 7-8 hours per day.  When examined by VA in December 2007, it was reported that he was employed as a logistical specialist.  Moreover, in a May 2008 statement, a friend of the Veteran attested to the fact that the Veteran's lower back and knee problems caused him problems at work.  

Since the Veteran has remained substantially gainfully employed throughout the period on appeal, entitlement to a TDIU must be denied.  


ORDER

New and material evidence having been received, the claim of service connection for HTN is reopened, and to that extent only is the appeal granted.  

An initial evaluation in excess of 20 percent for service-connected osteoarthritis of the left AC joint is denied.  

An initial evaluation in excess of 20 percent for service-connected osteoarthritis of the right AC joint is denied.  

A rating in excess of 10 percent for DJD of the left knee is denied.

A rating in excess of 10 percent for DJD of the right knee is denied

Entitlement to a TDIU for the period from July 3, 2006, to May 11, 2008, is denied.  


REMAND

The February 2004 VA examiner's opinions did not adequately address theories of entitlement respecting service connection for HTN as a result of (conceded) inservice exposure to AO or as secondary to service-connected DM.  Accordingly, the Board finds these opinions to be inadequate at this time, and therefore, remand of the issue is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Obtain any outstanding and relevant VA or private treatment records (obtaining authorization from the Veteran as required), clearly document any response received to requests for records, and associate any such records with the claims file.  

2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate examiner to determine whether the Veteran's HTN is due to service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is requested to identify the HTN disorder, if found.  

Thereafter, the examiner should address the following:

(a) Whether the Veteran's HTN more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should address any evidence in the claims file, including the Veteran's STRs, lay evidence of any symptomatology during service and continuity of symptomatology after service, as well as his contentions that his HTN began in or is otherwise due to service, to include his exposure to AO (such exposure has been conceded).

(b) Whether the Veteran's HTN is more likely, less likely, or at least as likely as not (50 percent or greater probability) proximately due to or caused by his service-connected DM, to include any medications that he may take for that disability.  

(c) Whether the Veteran's HTN is more likely, less likely, or at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected DM, to include any medications that he may take for that disability.  

The examiner should address the Veteran's lay statements and contentions regarding a relationship between his DM and his HTN.  

If aggravation is found, the examiner MUST also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for HTN, to include as secondary to DM and AO exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


